DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8,10,12,14-17,19-27,29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, Nokia Shanghai Bell, “ FL summary cross-carrier scheduling with different numerology” from IDS in view of Lin to ( US20200314811)
Regarding claims 1,20,29,30 “ FL summary cross-carrier scheduling with different numerology”  teaches a method for wireless communications by a user equipment (UE), comprising: receiving a downlink control information (DCI) that schedules at least one control resource set (CORESET) and indicates a transmission configuration indicator (TCI) state, from a list of one or more TCI states, for the CORESET;( page 8, lines 4-8 discloses a DCI format having the TCI field present, the TCI field in DCI in the scheduling component carrier points to the activated TCI states in the scheduled component carrier or DL BWP, the UE shall use the TCI-State according to the value of the "Transmission Configuration Indication’ field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location.. further page 8 , line 15-20 discloses , When the UE is configured with CORESET associated with a search space set for cross-carrier scheduling, and the PDCCH carrying the scheduling DCI and the PDSCH scheduled by that DCI are transmitted with the same OFDM subcarrier spacing, the UE expects tci-PresentInDCL is set as ‘enabled' or tci-PresentInDCI-ForFormat1_2 is configured for the CORESET, and if one or more of the TCI states configured for the serving cell scheduled by the search space set contains 'QCL-TypeD’, the UE expects the time offset between the reception of the detected PDCCH in the search space set and the corresponding PDSCH is larger than or equal to the threshold timeDurationForQC)  determining whether to apply the indicated TCI state for processing physical downlink control channel (PDCCH) transmissions in the dynamic CORESET if one or more conditions are met; (page 8 , line 15-20 discloses When the UE is configured with CORESET associated with a search space set for cross-carrier scheduling,
and the PDCCH carrying the scheduling DCI and the PDSCH scheduled by that DCI are transmitted with the same OFDM subcarrier spacing, the UE expects tci-PresentInDCL is set as ‘enabled' or tci-PresentInDCI-ForFormat1_2 is configured for the CORESET, and if one or more of the TCI states configured for the serving cell scheduled by the search space set contains 'QCL-TypeD’, the UE expects the time offset between the reception of the detected PDCCH in the search space set and the corresponding PDSCH is larger than or equal to the threshold timeDurationForQC)  and receiving a PDCCH in the CORESET in accordance with the determination( page 8, lines 4-7 discloses a DCI format having the TCI field present, the TCI field in DCI in the scheduling component carrier points to the activated TCI states in the scheduled component carrier or DL BWP, the UE shall use the TCI-State according to the value of the "Transmission Configuration Indication’ field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location … further, lines 21- 28 discloses Independent of the configuration of tci-PresentInDCI and tci-PresentInDCI-ForFormat1_2 in RRC connected mode, if all the TCI codepoints are mapped to a single TCI state and the offset between the reception of the DL DCI and the corresponding PDSCH is jess than the threshold timeDurationForQCL, the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest controlResourceSetld in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored by the UE. In this case, if the 'QCL-TypeD' of the PDSCH DM-RS is different from that of the PDCCH DM-RS with which they overlap in at least one symbol, the UE is expected to prioritize the reception of PDCCH associated with that CORESET)

“ FL summary cross-carrier scheduling with different numerology” does not explicitly teach dynamic CORESET
However, Lin teaches dynamic CORESET([0077] Dynamic adaptation on PDCCH monitoring for a UE, such as skipping PDCCH monitoring for one or more search space sets during a period, or (de)activation of CORESETs/search space sets, and adapting PDCCH monitoring periodicity/duration) 

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of “ FL summary cross-carrier scheduling with different numerology” include dynamic CORESET, as suggested by Lin. This modification would benefit the system to enable UE power savings. Regarding claims 2,21 “ FL summary cross-carrier scheduling with different numerology” teaches wherein the one or more conditions comprise a time offset between the DCI of the PDCCH that indicated the TCI state and the dynamic CORESET being equal to or greater than a time duration parameter that indicates a minimum time the UE is able to apply the TCI state from the time the TCI state is indicated(page 8, lines 21-27 discloses if all the TCI codepoints are mapped to a single TCI state and the offset between the reception of the DL DCI and the corresponding PDSCH is jess than the threshold timeDurationForQCL, the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest controlResourceSetld in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored by the UE).Regarding claims 3,22 “ FL summary cross-carrier scheduling with different numerology”  teaches wherein the time duration parameter is based on at least one of: an existing parameter reused for the dynamic CORESET, a separate capability parameter for the dynamic CORESET, or the existing parameter with scaling applied if a subcarrier spacing (SCS) of the PDCCH of the dynamic CORESET is different than an SCS of a channel associated with the existing parameter(page 5, lines 1-110 discloses The timeDurationForQCL is determined based on the subcarrier spacing of the scheduled PDSCH. If urpccx < Mppscx an additional timing delay d is added to the timeDurationForQCL…).Regarding claims 4,23 “ FL summary cross-carrier scheduling with different numerology”  teaches further comprising: receiving radio resource control (RRC) signaling indicating whether a TCI field is present in the DCI that schedules the dynamic CORESET, (page 8 lines 20-21 discloses the configuration of tci-PresentInDCI and tci-PresentInDCI-ForFormatl_2 in RRC connected mode) and wherein an indication of whether the TCI field is present in the DCI that schedules the dynamic CORESET is provided via an existing field reused for the dynamic CORESET or based on a separate field or information element (IE) defined for the dynamic CORESET(page 8 lines 20-21 discloses the configuration of tci-PresentInDCI and tci-PresentInDCI-ForFormatl_2 in RRC connected mode) .Regarding claims 5,24 “ FL summary cross-carrier scheduling with different numerology”  teaches wherein the TCI state is indicated via a TCI field in the DCI that schedules the dynamic CORESET, and wherein the TCI field comprises an existing field reused for the dynamic CORESET or the TCI field is defined for the dynamic CORESET(page 8 , line 15-20 discloses When the UE is configured with CORESET associated with a search space set for cross-carrier scheduling,
and the PDCCH carrying the scheduling DCI and the PDSCH scheduled by that DCI are transmitted with the same OFDM subcarrier spacing, the UE expects tci-PresentInDCL is set as ‘enabled' or tci-PresentInDCI-ForFormat1_2 is configured for the CORESET, and if one or more of the TCI states configured for the serving cell scheduled by the search space set contains 'QCL-TypeD’)Regarding claims 6,25 “ FL summary cross-carrier scheduling with different numerology”  teaches wherein the TCI state is indicated via a TCI field in an uplink (UL) DCI that schedules the dynamic CORESET(page 8 , line 15-20 discloses When the UE is configured with CORESET associated with a search space set for cross-carrier scheduling,
and the PDCCH carrying the scheduling DCI and the PDSCH scheduled by that DCI are transmitted with the same OFDM subcarrier spacing, the UE expects tci-PresentInDCL is set as ‘enabled' or tci-PresentInDCI-ForFormat1_2 is configured for the CORESET, and if one or more of the TCI states configured for the serving cell scheduled by the search space set contains 'QCL-TypeD’).Regarding claims 7,26 “ FL summary cross-carrier scheduling with different numerology”  teaches wherein: the list of the one or more TCI states corresponds to a same TCI state list configured for a physical downlink shared channel (PDSCH); or the list of the one or more TCI states is configured separately for the dynamic CORESET(page 8 , line 15-20 discloses When the UE is configured with CORESET associated with a search space set for cross-carrier scheduling,
and the PDCCH carrying the scheduling DCI and the PDSCH scheduled by that DCI are transmitted with the same OFDM subcarrier spacing, the UE expects tci-PresentInDCL is set as ‘enabled' or tci-PresentInDCI-ForFormat1_2 is configured for the CORESET, and if one or more of the TCI states configured for the serving cell scheduled by the search space set contains 'QCL-TypeD’).Regarding claims 8,27 “ FL summary cross-carrier scheduling with different numerology”  teaches wherein N TCI states of the list of the one or more TCI states are mapped to code points of a TCI field in the DCI for the dynamic CORESET(page 8, lines 21-23 discloses if all the TCI codepoints are mapped to a single TCI state and the offset between the reception of the DL DCI and the corresponding PDSCH is less than the threshold timeDurationForQCL)
Regarding claims 10, “ FL summary cross-carrier scheduling with different numerology”  and Lin teaches wherein the dynamic CORESET reuses same activated TCI states as a physical downlink shared channel (PDSCH), and wherein information for a down-selection of the TCI state for the dynamic CORESET is conveyed via the DCI or a medium access control (MAC) control element (CE)(Lin, [347] Discloses  a UE can be provided with a list of [N_MOs/C1] TCI states by higher layer signaling, and a UE can be provided with the index of the first TCI state, I_0, by higher layer signaling…. subset of maximum of C1 monitoring occasions based on I_0, such that the (I_0+i)th TCI state from the list indicate the QCL assumption for the ith subset of maximum of C1 monitoring occasions. I_0 can be reconfigured by a MAC CE)Regarding claims 12, “ FL summary cross-carrier scheduling with different numerology”  teaches wherein when the time offset is greater than or equal to a value specified in the time duration parameter and the dynamic CORESET is scheduled by the DCI comprising a TCI field, a PDCCH port for the dynamic CORESET is quasi co-located with one or more reference signals (RS) in the TCI state indicated by the TCI field(if the offset between the reception of the DL DCI and the corresponding PDSCH is less than the threshold time DurationForQCL, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESET PoolIndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs)..Regarding claims 14, “ FL summary cross-carrier scheduling with different numerology”  teaches wherein when the UE is not signaled TCI states, the UE does not receive signaling activating the TCI state, or when the UE is not signaled an active TCI state for the dynamic CORESET in a sufficient time for the UE to apply for monitoring of the dynamic CORESET(page 8, lines 36-40 discloses tci-PresentInDCl is not configured in RRC connected mode, if the offset between the reception of the DL DCI and the corresponding PDSCH is less than the threshold timeDurationForQCL) , a quasi co-location (QCL) assumption for the dynamic CORESET is determined based on an assumption that a DMRS of the PDCCH of the dynamic CORESET shares a QCL relationship with at least one downlink (DL) reference signal (RS) configured by a latest TCI state for the CORESET in which the PDCCH is detected (page 8, lines 36-44 discloses tci-
PresentInDCl is not configured in RRC connected mode, if the offset between the reception of the DL DCI and the corresponding PDSCH is less than the threshold timeDurationForQCL, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESETPoolIndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs, which are configured with the same value of CORESETPoolIndex as the PDCCH scheduling that PDSCH, in the latest slot in which one or more CORESETs associated with the same value of CORESETPoolindex as the PDCCH scheduling that PDSCH within the active BWP of the serving cell are monitored by the UE).Regarding claims 15, “ FL summary cross-carrier scheduling with different numerology”  teaches wherein, if the DCI is received on a first component carrier (CC) and the dynamic CORESET is received on a second CC, the UE determines a time duration for applying a quasi co-location (QCL) assumption based on a subcarrier spacing (SCS) of the dynamic CORESET if the SCS of the dynamic CORESET is greater than an SCS of a CORESET in which the DCI is received(page 5, lines 1-110 discloses The timeDurationForQCL is determined based on the subcarrier spacing of the scheduled PDSCH. If urpccx < Mppscx an additional timing delay d is added to the timeDurationForQCL… If the PDCCH carrying the scheduling DCI is received on one component carrier, and the PDSCH scheduled by that DCT is on another component carrier)Regarding claims 16 “ FL summary cross-carrier scheduling with different numerology”  teaches wherein, if the DCI is received on a first component carrier (CC) and the dynamic CORESET is received on a second CC, the UE determines a quasi co-location (QCL) assumption for the dynamic CORESET from an active TCI state with a TCI state ID applicable to the PDCCH in an active bandwidth part (BWP) of the second CC(page 5, lines 1-15 discloses If the PDCCH carrying the scheduling DCI is received on one component carrier, and the PDSCH scheduled by that DCT is on another component carrier, and the PDCCH carrying the scheduling DCI and the PDSCH scheduled by that DCI are transmitted with different subcarrier spacing or the PDCCH carrying the scheduling DCI and the - PDSCH scheduled by that DCI are transmitted with the same subcarrier spacing and the UE supports capabilityFor both the cases when tci-PresentinDC] is set to ‘enabled’ and the offset between the reception of the DL DCI and the corresponding PDSCH is less than the threshold time DurationForQCL and when _ tci-PresentIn DCl is not configured, the UE obtains its QCL assumption for the scheduled PDSCH from the activated TCI state with the lowest ID applicable to PDSCH in the active BWP of the scheduled cell).Regarding claims 17, “ FL summary cross-carrier scheduling with different numerology”  teaches wherein regardless of a time offset between the DCI and the dynamic CORESET, if none of the one or more TCI states contain spatial relation quasi co-location (QCL) information, the UE is configured to obtain QCL assumptions, other than the spatial relation QCL information, from the indicated TCI state for the dynamic CORESET(page 8, 30-39 discloses If none of configured TCI states for the serving cell of scheduled PDSCH contains 'QCL-TypeD’, the UE shall obtain the other QCL assumptions from the indicated TCI states for its scheduled PDSCH irrespective of the time offset between the reception of the DL DCI and the corresponding PDSCH. If a UE configured by higher layer parameter PDCCH-Config that contains two different values of CORESET PootIndex in ControlResourceSet, for both cases, when tci-PresentIn DCI is set to ‘enabled’ and tci- PresentInDCl is not configured in RRC connected mode, if the offset between the reception of the DL DCI and the corresponding PDSCH is less than the threshold time DurationForQCL, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESET PoolIndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs).

Regarding claims 19, “ FL summary cross-carrier scheduling with different numerology”  and Lin teaches  receiving signaling, in the DCI or a medium access control (MAC) control element (CE), indicating the UE to assume that the dynamic CORESET is quasi co-located with a sounding reference signal (SRS) port previously used by the UE(Lin, [0285] discloses a UE can receives a higher layer command, e.g. MAC CE, to indicate reset of the adaptive parameters to default value(s)).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, Nokia Shanghai Bell, “ FL summary cross-carrier scheduling with different numerology” from IDS in view of Lin to ( US20200314811) further in view of Yi to (US 20200351892)
Regarding claims 18, “ FL summary cross-carrier scheduling with different numerology”  and Lin does not explicitly teach wherein if the dynamic CORESET overlaps in time with a channel state information reference signal (CSI-RS) symbol, the PDCCH of the dynamic CORESET is assumed to be quasi-colocated with the CSI-RS
However, Yi teaches wherein if the dynamic CORESET overlaps in time with a channel state information reference signal (CSI-RS) symbol, the PDCCH of the dynamic CORESET is assumed to be quasi-colocated with the CSI-RS([0162] A TCI state may comprise parameters for defining quasi col-location (QCL) relationships between one or more downlink reference signals configured in the TCI state and DM-RS ports of a PDSCH (and/or a PDCCH). QCL relationships may configured by the base station using qcl-Type1 based on a first downlink reference signal, and qcl-Type2 based on a second downlink reference signal)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of “ FL summary cross-carrier scheduling with different numerology” and Lin include wherein if the dynamic CORESET overlaps in time with a channel state information reference signal (CSI-RS) symbol, the PDCCH of the dynamic CORESET is assumed to be quasi-colocated with the CSI-RS, as suggested by Yi. This modification would benefit the system to enable UE power savings. 

Allowable Subject Matter
Claims 9,11,13,28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461